     Case 1:20-cv-00060-JRH-BKE Document 36 Filed 03/10/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 AUGUSTA DIVISION


JEREMY NATHANIEL WILLIAMS,

             Plaintiff,

                                                       CV 120-060


OFFICER WARREN; OFFICER LANE;
WARDEN OF SECURITY HARVEY;
WARDEN EDWARD PHILBIN; WARDEN
SHELDON; MS. HARRIS, Unit Manager;
MS.BROWN,Unit Manager;
MS. HARMOND,Unit Manager;
SHOWDEN,Unit Manager; LT. JACKSON;
LT. JORDAN;SGT. ROSS; SGT. McGEE;
OFFICER FOLKS; OFFICER COLE;
MS. SIM; NURSE JOHNSON; MR.SMITH;
TAYLOR; and MS. BIRCH, Mental Health
Counselor,

             Defendants.



                                       ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DISMISSES all claims asserted in the amended complaint for failure to state a claim

except for (1)the original excessive force claim against Defendants Warren and Lane and (2)

the new claim alleging retaliation by Unit Manager Brown on March 5, 2020. Therefore, the

Court DISMISSES Defendants Lt. Jordan, Warden of Security Harvey, Warden Philbin,
     Case 1:20-cv-00060-JRH-BKE Document 36 Filed 03/10/21 Page 2 of 2



Warden Sheldon, Unit Manager Harmond, Unit Manager Showden, Lt. Jackson, Officer

Folks, Officer Cole, Sim, Nurse Johnson, Taylor, and Birch from this case. Moreover, the

Court DISMISSES Defendants Harris, Smith, Sgt. Ross, and Sgt. McGee for failure to state

a claim against them as explained in the Report and Recommendation. Finally, the Court

DENIES Plaintiffs motion for preliminaiy injunction. (Doc. no. 20). The case shall

proceed against Unit Manager Brown and Officers Warren and Lane as described in the

Magistrate Judge's February 5, 2021 Order. (See doc. no. 25.)

      SO ORDERED this              day of March, 2021, at Augusta, Georgia.




                                         J. RANDM^TJALL,CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
